DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Response to Amendment
	The amendments on 04/29/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respects to claims 17, 18, and 20-24 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20140139404), previously cited, in view of Oka (JP2006251509), previously cited1, and Sugiyama et al. (US 8,403,490).
Regarding claim 17, Takeda teaches 
	an image projection device (fig. 1-9) comprising,
	a light source (¶39 the combined light formation portion 11a includes color light sources, 11r, 11g, 11b which emit red (R light), green (G light), and blue (B light) color light, see also fig. 3A) that emits a light beam;
	an image input unit (controller 50 and image processing section 52) that inputs image data;
	a control unit (controller 50, image processing section 52 and drive control circuit 13) that controls emission of the light beam from the light source based on the input image data (¶49, image processing section which performs image processing based on an externally inputted image signal, such as a video signal and ¶50, e.g. fig. 3A, 52 and 10);
	a scan unit (scan system 12) that scans the light beam emitted from the light source (¶43);
	a projection optical member (virtual image formation section 20, best view in fig. 1) that illuminates a retina of an eyeball (EY) of a user with the light beam (SL) scanned by the scan unit (12; ¶47 and ¶48), and projects an image onto the retina (¶48),
wherein when the light beam with a diameter of larger than or equal to 800 µm and smaller than or equal to 3000 µm is entered on a cornea of the eyeball (the leftmost end of the curve in figure 9A appears to be within this range, and ¶71 discusses working at this end of the range;  the diopter value of 3 mentioned in ¶72 appears to correspond, via figures 9B and 9A, to a beam diameter within the range claimed and ¶73 image light PL is caused to be incident on the iris of the eye EY) of a plurality of the user having an original visual acuity that is not lower than 0.04 but is lower than 1.2 (This seems to be an automatic consequence of the beam diameter within the range defined above and also see ¶72 when the light flux diameter becomes smaller than or equal to 1mm, for example, the depth of focus becomes about several hundreds of microns, which means that a target object can be brought into focus irrespective of the presence of an equivalent amount of defocus.  The diopter corresponding to the value is about 2 to 3, as shown in figure 3B.  In this case, the relationship between the diopter and the visual acuity shown in Table 1 indicates that satisfactory video images are provided with no diopter adjustment even for an eye having a visual acuity of about 0.1) and having the original visual acuity different from each other (visual acuity is naturally different from each user), the acquired visual acuity being a visual acuity for the image based on the image data and project onto the retina (¶71-¶73) .
	Takeda does not specifically teach an adjustment unit that is disposed in a light path for the light beam between the light source and the scan unit, and adjusts a numerical aperture of the light beam.
	 Oka teaches a device (figures 1-9) comprising an adjustment unit (see figures 1-9 as diameter adjustment element 100, 110, 120, and 160) that is disposed in a light path for the light beam between the light source (optical fiber 80 from fig. 1) and the scan unit (vertical scanning mechanism 20 from fig. 1), and adjusts a numerical aperture of the light beam (see figures 1-9 for diameter adjustment element 100, 110, 120 and 160 and ¶11 the image display device is provided with a beam diameter adjusting means (100, 110, 120, and 160) for adjusting a beam diameter of the image light in the middle of a path of the image light beam and the image light is guided by the light guide means and displayed on the retina of the eye as an image which the beam diameter is adjusted by the beam diameter adjustment element).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Takeda with an adjustment unit that is disposed in a light path for the light beam  between the light source and the scan unit, and adjusts a numerical aperture of the light beam of Oka for the purpose of allowing users with low adjustment ability or a user with myopia and hyperopia to clearly view an image (¶14).
Takeda in view of Oka does not specifically teach an adjustment of the numerical aperture of the light beam by the adjustment unit according to the original visual acuity of the plurality of user causes the plurality of the user to have an acquired visual acuity higher than the original visual acuity.
Sugiyama teaches a device (figure 2), comprising an adjustment of the numerical aperture of the light beam by the adjustment unit (col. 19, lines 35-41 the focal length vertical component changing unit 202 change the diameter of the beam together with the change in the curvature radius.) according to the original visual acuity of the plurality of user causes the plurality of the user to have an acquired visual acuity higher than the original visual acuity (col. 27, lines 47-68 and col. 28, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Takeda in view of Oka with adjustment of the numerical aperture of the light beam by the adjustment unit according to the original visual acuity of the plurality of user causes the plurality of the user to have an acquired visual acuity higher than the original visual acuity of Sugiyama for the purpose of providing video without blurring and to prevent eye strain (col. 13, lines 5-10).
Regarding claim 18, Takeda in view of Oka and Sugiyama does not specifically teach the adjustment unit adjusts the numerical aperture of the light beam so that the numerical aperture of the light beam entering the cornea is between 0.00003 and -0.002.
It should be noted that Sugiyama further teaches the focal length vertical component changing unit 202 change the diameter of the beam together with the change in the curvature radius from col. 19, lines 35-41. The adjustment of the numerical aperture of the light beam corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the numerical aperture directly impacts the e.g., the adjustment of the removal of the image blurring (col. 13, lines 5-10).  Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Takeda in view of Oka and Sugiyama with the adjustment unit adjusts the numerical aperture of the light beam so that the numerical aperture of the light beam entering the cornea is between 0.00003 and -0.002 of Sugiyama for the purpose of optimizing optical performance of the device.
Regarding claim 20, Takeda in view of Oka and Sugiyama teaches the invention as set forth above but does not specifically teach a collimator that is disposed in the light path for the light beam between the light source and the scan unit, and collimates the light beam to form substantially parallel light,
	wherein the adjustment unit adjusts the numerical aperture of the light beam by moving a position of the collimator in a direction parallel to a traveling direction of the light beam at a time when the light beam passes through the collimator.
Sugiyama further teaches a collimator (col. 18, lines 23-29, focal-length vertical component changing unit 202 includes a cylindrical lens 203 which condenses a beam emitted from the light source 101 and light rays shown in figure 2) that is disposed in the light path for the light beam between the light source (light source 101) and the scan unit (scanning units 103), and collimates the light beam to form substantially parallel light (col. 18, lines 23-29, focal-length vertical component changing unit 202 includes a cylindrical lens 203 which condenses a beam emitted from the light source 101 and light rays shown in figure 2),
wherein the adjustment unit (col. 19, lines 35-41 the focal length vertical component changing unit 202 change the diameter of the beam together with the change in the curvature radius.) adjusts the numerical aperture of the light beam by moving a position of the collimator (col. 18, lines 23-29, focal-length vertical component changing unit 202 includes a cylindrical lens 203 which condenses a beam emitted from the light source 101 and light rays shown in figure 2 and col. 18, lines 30-35  the focal-length vertical component changing unit 202 changes the curvature radius of the beam by changing the distance between the cylindrical lens 203 and the mirror 204) in a direction parallel to a traveling direction of the light beam at a time when the light beam passes through the collimator (col. 18, lines 23-29, focal-length vertical component changing unit 202 includes a cylindrical lens 203 which condenses a beam emitted from the light source 101 and light rays shown in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Oka and Sugiyama with a collimator that is disposed in the light path for the light beam between the light source and the scan unit, and collimates the light beam to form substantially parallel light, wherein the adjustment unit adjusts the numerical aperture of the light beam by moving a position of the collimator in a direction parallel to a traveling direction of the light beam at a time when the light beam passes through the collimator of Sugiyama for the purpose of providing video without blurring and to prevent eye strain (col. 13, lines 5-10).
Regarding claim 22, Takeda in view of Oka and Sugiyama teaches the invention as set forth above and Sugiyama further teaches control unit controls (figure 9A and 9B) and causes the adjustment unit (col. 19, lines 35-41 the focal length vertical component changing unit 202 change the diameter of the beam together with the change in the curvature radius.)  to change a distance between the light source (101) and the collimator (col. 18, lines 23-29, focal-length vertical component changing unit 202 includes a cylindrical lens 203 which condenses a beam emitted from the light source 101 and light rays shown in figure 2 and col. 18, lines 30-35  the focal-length vertical component changing unit 202 changes the curvature radius of the beam by changing the distance between the cylindrical lens 203 and the mirror 204), in accordance with an instruction from the user (col. 18, lines 29-37 The distance between the cylindrical lens 203 and the mirror 204 is controlled by a control unit 105 which functions as a position control unit and col. 18, lines 23-29, focal-length vertical component changing unit 202 includes a cylindrical lens 203 which condenses a beam emitted from the light source 101 and light rays shown in figure 2).  The reason for combining is the same in claim 20 above.
Regarding claim 23, Takeda in view of Oka and Sugiyama teaches the invention as set forth above and Takeda further teaches the light beam (light flux components PL) at the time of entering the cornea (CP) is diverging light (light PL are diverging as shown in figure 8).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20140139404), previously cited, in view of Oka (JP2006251509), previously cited, and Sugiyama et al. (US 8,403,490) as applied to claim 17 above, and further in view of Takeda et al. (US 20140049831) (hereinafter Takeda2), previously cited.
Regarding claim 21, Takeda in view of Oka and Sugiyama teaches the invention as set forth above but does not specifically teach the adjustment unit adjusts the numerical aperture of the light beam by moving a position of the light source in a direction parallel to a traveling direction of the light beam.
Takeda2 teaches the image projection device (figure 6), wherein the adjustment unit (condensing-position changing mechanism (a condensing-position changing section) 44) adjusts the numerical aperture of the light beam by moving a position of the light source (optical fiber 7) in a direction parallel to a traveling direction of the light beam (¶223 moving light source -optical fiber 7; shown in figure 6 and ¶221 the condensing-position converting mechanism (the condensing-position changing section) 44 shown in figure 6 has a function of moving an end face on the optical scanning section 42 side of the optical fiber 7 in an axis direction of the optical fiber 7 to thereby change a condensing position of signal light.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Oka and Sugiyama with the adjustment unit adjusts the numerical aperture of the light beam by moving a position of the light source in a direction parallel to a traveling direction of the light beam of Takeda2 for the purpose of optimizing an image visually recognized by the observer (¶221).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20140139404), previously cited, in view of Oka (JP2006251509), previously cited, and Sugiyama et al. (US 8,403,490) as applied to claim 17 above, and further in view of Noge et al. (JP2009122550)2, previously cited.
Regarding claim 24, Takeda in view of Oka and Sugiyama teaches the invention as set forth above but does not specifically teach the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user having been captured by a camera, and the acquired visual acuity is a visual acuity for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera.
Noge teaches the image projection device (figures 1 and 2),
	wherein the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user (as shown in figure 1, the imaged data is along a line of sight of user) having been captured by a camera (¶22 the retinal projection display device 1 using Maxwell vision which projects an image directly through the pupil to the retina and as shown in figure 1 includes an image data output unit which includes an imaging device 11 such as a CCD and outputs digitized image data and ¶24 a left and right imaging device 11 provided at positions corresponding to the left and right eyes of the user), and
	the acquired visual acuity is a visual acuity (¶72 and Table 1 as due to combination Takeda) for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera (¶22 the retinal projection display device 1 uses vision which projects an image directly through the pupil to the retina, and as shown in figure 1 includes an image data output which includes an imaging device 11 such as a CCD which captures it).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takeda in view of Oka and Sugiyama with the image data input to the image input unit is image data along a line of sight of the user, the image data along the line of sight of the user having been captured by a camera, and the acquired visual acuity is a visual acuity for the image projected onto the retina based on the image data along the line of sight of the user having been captured by the camera of Noge for the purpose of providing an image data output unit which can be implemented for users with visual impairment such as severe amblyopia, myopia, and presbyopia in front of the user’s eyes to see in real time (¶17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/17/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oka was previously used as a supporting reference for claims 9, 11, 20, and 22.  Reference is being made to the translation provided by applicant on 7/7/2019.
        2 Noge was previously cited in support of the rejection of canceled claim 5. Reference is being made to the translation provided by applicant on 7/7/19.